The court in construing P. S., c. 141, ss. 9 and 17, holds that one to whom s. 9 gives a lien can preserve it by suit, but to do that he must (1) state in his writ the purpose for which the suit is brought, s. 17; (2) describe the property on which he claims the lien with reasonable accuracy, Hill v. Callahan, 58 N.H. 497; and (3) direct the officer to attach it to preserve his lien, Wason v. Martel, 68 N.H. 560. While the plaintiffs stated in their writ that the suit was "brought for the purpose of securing a mechanic's lien," they did neither of the other things the court holds they must do to preserve their lien.
Exception overruled.
All concurred. *Page 284